               Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 1 of 10




1

2

3

4
                                                                 HONORABLE MARSHA J. PECHMAN
5

6
                                     UNITED STATES DISTRICT COURT
7                                   WESTERN DISTRICT OF WASHINGTON
                                              AT TACOMA
8

9      MICHELLE FOX;
                                                              No. 3:21-cv-05037-MJP
10                                        Plaintiff,
                        vs.
11                                                            STIPULATED PROTECTIVE
                                                              ORDER
12     MICHAEL FORT, in his individual and
       representative capacity; and CITY OF
13     BATTLEGROUND, a municipal corporation.
14                                      Defendants.
15

16
       1.     PURPOSES AND LIMITATIONS
17
              Discovery in this action is likely to involve production of confidential, proprietary, or private
18
       information for which special protection may be warranted. Accordingly, the parties hereby stipulate to
19
       and petition the court to enter the following Stipulated Protective Order. The parties acknowledge that
20
       this agreement is consistent with LCR 26(c). It does not confer blanket protection on all disclosures or
21
       responses to discovery, the protection it affords from public disclosure and use extends only to the limited
22

23
       information or items that are entitled to confidential treatment under the applicable legal principles, and

24     it does not presumptively entitle parties to file confidential information under seal.

25

26




     STIPULATED PROTECTIVE ORDER – 1                                               LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                              KAMERRER & BOGDANOVICH, P.S.
                                                                                               ATTORNEYS AT LAW
                                                                                 2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                               P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                       (360) 754-3480 FAX: (360) 357-3511
               Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 2 of 10




1
       2.     “CONFIDENTIAL” MATERIAL
2
              “Confidential” material shall include the following documents and tangible things produced or
3
       otherwise exchanged:
4
              Records and information marked “Confidential” by the producing party that are exempt from
5
       disclosure under the Public Records Act, Ch. 42.56 RCW, that may include but are not limited to
6
       Protected Health Information (PHI) as defined in the Health Insurance Portability and Accountability Act
7
       of 1996 as revised in 2009 (HIPAA) to include any information about the health status, provision of
8
       health care, or payment for health care that can be linked to a specific individual; income tax information;
9

10
       social security numbers; month and year of birth; home addresses; personal telephone numbers; driver’s

11     license numbers; private banking and financial records, and passwords; employee personnel information,

12     investigatory records and disciplinary records.

13     3.     SCOPE

14            The protections conferred by this agreement cover not only confidential material (as defined

15     above), but also (1) any information copied or extracted from confidential material; (2) all copies,
16     excerpts, summaries, or compilations of confidential material; and (3) any testimony, conversations, or
17     presentations by parties or their counsel that might reveal confidential material.
18            However, the protections conferred by this agreement do not cover information that is in the
19     public domain or becomes part of the public domain through trial or otherwise.
20     4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
21
              4.1     Basic Principles. A receiving party may use confidential material that is disclosed or
22
       produced by another party or by a non-party in connection with this case only for prosecuting, defending,
23
       or attempting to settle this litigation. Confidential material may be disclosed only to the categories of
24
       persons and under the conditions described in this agreement. Confidential material must be stored and
25
       maintained by a receiving party at a location and in a secure manner that ensures that access is limited to
26
       the persons authorized under this agreement.


     STIPULATED PROTECTIVE ORDER – 2                                              LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                             KAMERRER & BOGDANOVICH, P.S.
                                                                                              ATTORNEYS AT LAW
                                                                                2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                              P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                      (360) 754-3480 FAX: (360) 357-3511
               Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 3 of 10




1
              4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
2
       court or permitted in writing by the designating party, a receiving party may disclose any confidential
3
       material only to:
4
                      (a)     the receiving party’s counsel of record in this action, as well as employees of
5
       counsel to whom it is reasonably necessary to disclose the information for this litigation;
6
                      (b)     the officers, directors, and employees (including in house counsel) of the receiving
7
       party to whom disclosure is reasonably necessary for this litigation, unless the parties agree that a
8
       particular document or material produced is for Attorney’s Eyes Only and is so designated;
9

10
                      (c)     experts and consultants to whom disclosure is reasonably necessary for this

11     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12                    (d)     the court, court personnel, and court reporters and their staff;

13                    (e)     copy or imaging services retained by counsel to assist in the duplication of

14     confidential material, provided that counsel for the party retaining the copy or imaging service instructs

15     the service not to disclose any confidential material to third parties and to immediately return all originals
16     and copies of any confidential material;
17                    (f)     during their depositions and at trial, witnesses in the action to whom disclosure is
18     reasonably necessary.. Pages of transcribed deposition testimony or exhibits to depositions that reveal
19     confidential material must be separately bound by the court reporter and may not be disclosed to anyone
20     except as permitted under this agreement;
21
                      (g)     the author or recipient of a document containing the information or a custodian or
22
       other person who otherwise possessed or knew the information.
23
              4.3     Filing Confidential Material. Before filing confidential material or discussing or
24
       referencing such material in court filings, the filing party shall confer with the designating party,
25
              in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
26
       remove the confidential designation, whether the document can be redacted, or whether a motion to seal


     STIPULATED PROTECTIVE ORDER – 3                                                LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                               KAMERRER & BOGDANOVICH, P.S.
                                                                                                ATTORNEYS AT LAW
                                                                                  2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                                P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                        (360) 754-3480 FAX: (360) 357-3511
               Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 4 of 10




1
       or stipulation and proposed order is warranted. During the meet and confer process, the designating party
2
       must identify the basis for sealing the specific confidential information at issue, and the filing party shall
3
       include this basis in its motion to seal, along with any objection to sealing the information at issue. Local
4
       Civil Rule 5(g) sets forth the procedures that must be followed and the standards that will be applied
5
       when a party seeks permission from the court to file material under seal. A party who seeks to maintain
6
       the confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even
7
       if it is not the party filing the motion to seal. Failure to satisfy this requirement will result in the motion
8
       to seal being denied, in accordance with the strong presumption of public access to the Court’s files.
9

10
       5.     DESIGNATING PROTECTED MATERIAL

11            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party or non-

12     party that designates information or items for protection under this agreement must take care to limit any

13     such designation to specific material that qualifies under the appropriate standards. The designating party

14     must designate for protection only those parts of material, documents, items, or oral or written

15     communications that qualify, so that other portions of the material, documents, items, or communications
16     for which protection is not warranted are not swept unjustifiably within the ambit of this agreement.
17            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to
18     be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber
19     or delay the case development process or to impose unnecessary expenses and burdens on other parties)
20     expose the designating party to sanctions.
21
              If it comes to a designating party’s attention that information or items that it designated for
22
       protection do not qualify for protection, the designating party must promptly notify all other parties that
23
       it is withdrawing the mistaken designation.
24
              5.2     Manner and Timing of Designations. Except as otherwise provided in this agreement (see,
25
       e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, disclosure or
26




     STIPULATED PROTECTIVE ORDER – 4                                                LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                               KAMERRER & BOGDANOVICH, P.S.
                                                                                                ATTORNEYS AT LAW
                                                                                  2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                                P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                        (360) 754-3480 FAX: (360) 357-3511
               Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 5 of 10




1
       discovery material that qualifies for protection under this agreement must be clearly so designated before
2
       or when the material is disclosed or produced.
3
                      (a)     Information in documentary form: (e.g., paper or electronic documents and
4
       deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings), the
5
       designating party must affix the word “CONFIDENTIAL” to each page that contains confidential
6
       material. If only a portion or portions of the material on a page qualifies for protection, the producing
7
       party also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
8
       margins).
9

10
                      (b)     Testimony given in deposition or in other pretrial proceedings: the parties and any

11     participating non-parties must identify on the record, during the deposition or other pretrial proceeding,

12     all protected testimony, without prejudice to their right to so designate other testimony after reviewing

13     the transcript. Any party or non-party may, within fifteen days after receiving the transcript of the

14     deposition or other pretrial proceeding, designate portions of the transcript, or exhibits thereto, as

15     confidential. If a party or non-party desires to protect confidential information at trial, the issue should
16     be addressed during the pre-trial conference.
17                    (c)     Other tangible items: the producing party must affix in a prominent place on the
18     exterior of the container or containers in which the information or item is stored the word
19     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection, the
20     producing party, to the extent practicable, shall identify the protected portion(s).
21
              5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
22
       qualified information or items does not, standing alone, waive the designating party’s right to secure
23
       protection under this agreement for such material. Upon timely correction of a designation, the receiving
24
       party must make reasonable efforts to ensure that the material is treated in accordance with the provisions
25
       of this agreement.
26




     STIPULATED PROTECTIVE ORDER – 5                                               LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                              KAMERRER & BOGDANOVICH, P.S.
                                                                                               ATTORNEYS AT LAW
                                                                                 2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                               P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                       (360) 754-3480 FAX: (360) 357-3511
               Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 6 of 10




1
       6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
2
              6.1     Timing of Challenges. Any party or non-party may challenge a designation of
3
       confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality designation
4
       is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant
5
       disruption or delay of the litigation, a party does not waive its right to challenge a confidentiality
6
       designation by electing not to mount a challenge promptly after the original designation is disclosed.
7
              6.2     Meet and Confer. The parties must make every attempt to resolve any dispute regarding
8
       confidential designations without court involvement. Any motion regarding confidential designations or
9

10
       for a protective order must include a certification, in the motion or in a declaration or affidavit, that the

11     movant has engaged in a good faith meet and confer conference with other affected parties in an effort

12     to resolve the dispute without court action. The certification must list the date, manner, and participants

13     to the conference. A good faith effort to confer requires a face-to-face meeting or a telephone conference.

14            6.3     Judicial Intervention. If the parties cannot resolve a challenge without court intervention,

15     the designating party may file and serve a motion to retain confidentiality under Local Civil Rule 7 (and
16     in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion in any such motion
17     shall be on the designating party. Frivolous challenges, and those made for an improper purpose (e.g., to
18     harass or impose unnecessary expenses and burdens on other parties) may expose the challenging party
19     to sanctions. All parties shall continue to maintain the material in question as confidential until the court
20     rules on the challenge.
21
       7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
22
       LITIGATION
23
              If a party is served with a subpoena or a court order issued in other litigation that compels
24
       disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party must:
25
                      (a)        promptly notify the designating party in writing and include a copy of the
26
       subpoena or court order;


     STIPULATED PROTECTIVE ORDER – 6                                               LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                              KAMERRER & BOGDANOVICH, P.S.
                                                                                               ATTORNEYS AT LAW
                                                                                 2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                               P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                       (360) 754-3480 FAX: (360) 357-3511
                 Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 7 of 10




1
                        (b)     promptly notify in writing the party who caused the subpoena or order to issue in
2
       the other litigation that some or all of the material covered by the subpoena or order is subject to this
3
       agreement. Such notification shall include a copy of this agreement; and
4
                        (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
5
       designating party whose confidential material may be affected.
6
       8.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
7
                 If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential material
8
       to any person or in any circumstance not authorized under this agreement, the receiving party must
9

10
       immediately (a) notify in writing the designating party of the unauthorized disclosures, (b) use its best

11     efforts to retrieve all unauthorized copies of the protected material, (c) inform the person or persons to

12     whom unauthorized disclosures were made of all the terms of this agreement, and (d) request that such

13     person or persons execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

14     Exhibit A.

15     9.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
16     MATERIAL
17               The parties   agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth
18     herein.
19     10.       NON TERMINATION AND RETURN OF DOCUMENTS
20               Within 60 days after the termination of this action, including all appeals, upon request of
21
       producing party, each receiving party must return all confidential material to the producing party,
22
       including all copies, extracts and summaries thereof. Alternatively, the parties may agree upon
23
       appropriate methods of destruction.
24
                 Notwithstanding this provision, counsel are entitled to retain one archival copy of all documents
25
       filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition and trial
26




     STIPULATED PROTECTIVE ORDER – 7                                                  LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                                 KAMERRER & BOGDANOVICH, P.S.
                                                                                                  ATTORNEYS AT LAW
                                                                                    2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                                  P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                          (360) 754-3480 FAX: (360) 357-3511
               Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 8 of 10




1
       exhibits, expert reports, attorney work product, and consultant and expert work product, even if such
2
       materials contain confidential material.
3
              The confidentiality obligations imposed by this agreement shall remain in effect until a
4
       designating party agrees otherwise in writing or a court orders otherwise.
5

6
              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
7

8
                                                    LAW, LYMAN, DANIEL,
9                                                   KAMERRER & BOGDANOVICH, P.S.
10     DATED: August 2, 2021                        By:     /s/ Elizabeth A. McIntyre
11                                                  Elizabeth A. McIntyre, WSBA #25671
                                                    Attorney for Defendants
12                                                  P.O. Box 11880
                                                    Olympia, WA 98508-1880
13                                                  Tel: (360) 754-3480
14                                                  Fax: (360) 357-3511
                                                    Email: emcintyre@lldkb.com
15

16                                                  LAW OFFICE OF STEPHEN L. BRISCHETTO

17     DATED: August 2, 2021                        By: /s/ Stephen L. Brischetto
                                                    Stephen L. Brischetto, WSBA No. 32472
18
                                                    Attorney for Plaintiff
19                                                  621 SW Morrison St., Suite 1025
                                                    Portland, OR 97205
20                                                  slb@brischettolaw.com
21

22                                                  LAW OFFICE OF MATTHEW C. ELLIS

23     DATED: August 2, 2021                        By: /s/ Matthew C. Ellis
                                                    Matthew Ellis, Pro Hac Vice
24                                                  Attorney for Plaintiff
                                                    621 SW Morrison St., Suite 1025
25
                                                    Portland, OR 97205
26                                                  matthew@employmentlawpdx.com




     STIPULATED PROTECTIVE ORDER – 8                                             LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                            KAMERRER & BOGDANOVICH, P.S.
                                                                                             ATTORNEYS AT LAW
                                                                               2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                             P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                     (360) 754-3480 FAX: (360) 357-3511
               Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 9 of 10




1
              PURSUANT TO STIPULATION, IT IS SO ORDERED
2
              IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
3
       documents in this proceeding shall not, for the purposes of this proceeding or any other federal or state
4
       proceeding, constitute a waiver by the producing party of any privilege applicable to those documents,
5
       including the attorney-client privilege, attorney work-product protection, or any other privilege or
6
       protection recognized by law.
7

8

9      DATED: August 2, 2021

10

11                                                         A
                                                           Marsha J. Pechman
12
                                                           United States Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26




     STIPULATED PROTECTIVE ORDER – 9                                            LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                           KAMERRER & BOGDANOVICH, P.S.
                                                                                            ATTORNEYS AT LAW
                                                                              2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                            P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                    (360) 754-3480 FAX: (360) 357-3511
               Case 3:21-cv-05037-MJP Document 15 Filed 08/02/21 Page 10 of 10




1
                                                       EXHIBIT A
2
                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
               I, _______________________ [print or type full name], of _____________________________
4
       [print or type full address], declare under penalty of perjury that I have read in its entirety and understand
5
       the Stipulated Protective Order that was issued by the United States District Court for the Western District
6
       of Washington on [date] in the case of Michelle Fox v. Michael Fort & City of Battleground, Case No.
7
       3:21-cv-05037-MJP. I agree to comply with and to be bound by all the terms of this Stipulated Protective
8
       Order and I understand and acknowledge that failure to so comply could expose me to sanctions and
9

10
       punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

11     information or item that is subject to this Stipulated Protective Order to any person or entity except in

12     strict compliance with the provisions of this Order.

13             I further agree to submit to the jurisdiction of the United States District Court for the Western

14     District of Washington for the purpose of enforcing the terms of this Stipulated Protective Order, even if

15     such enforcement proceedings occur after termination of this action.
16     Date:
17     City and State where sworn and signed:
18     Printed name:
19     Signature:
20

21

22

23

24

25

26




     STIPULATED PROTECTIVE ORDER – 10                                               LAW, LYMAN, DANIEL,
     Cause No.: 3:21-cv-05037-MJP                                               KAMERRER & BOGDANOVICH, P.S.
                                                                                                ATTORNEYS AT LAW
                                                                                  2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                                P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                                        (360) 754-3480 FAX: (360) 357-3511
